DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7,13-17,19 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Yong et al. (CN204857837).
	As to claim 1, Yong et al. discloses a battery module (figure 1), comprising: a battery group (figure 1 number 1) and an insulating plate (figure 1 number 2); wherein the battery group comprises a bus bar (figure 1 number 3) and a plurality of battery units (figure 1 number 1), each battery unit comprises a tab (figure 1 number 4); and the bus bar is configured to be fixed at one side of the insulating plate away from the battery group (figure 1 number 3,2); wherein the insulating plate comprises a plurality of plate assemblies (figure 1 number 2), the adjacent plate assemblies are configured to be connected through a connecting plate; and there is an obtuse first angle between each plate assembly and the connecting plate connected thereto; and the plate assembly comprises a guiding groove (figure 1 number 2), and each tab is configured to pass through the guiding groove and be fixed and connected to the bus bar (figure 1 number 4,3).
As to claim 2, Yong et al. discloses wherein each plate assembly comprises a first plate and a second plate; and the guiding groove is disposed at a junction of the first plate and the second plate (figure 1 number 2).
As to claim 3, Yong et al. discloses wherein there is an obtuse second angle between the first plate and the second plate (figure 1 number 2).
As to claim 4, Yong et al. discloses wherein the tab comprises a connecting segment and a bending segment which are integrally formed; and the connecting segment is configured to pass through the guiding groove, and the bending segment is configured to be fixed and connected to the bus bar (figure 1 number 4).
As to claim 5, Yong et al. discloses wherein face-to-face attachment and fixing is formed between the bending segment and the bus bar (figure 1 number 4 and paragraph 0023).
As to claim 6, Yong et al. discloses wherein the connecting segment extends along a lengthwise direction of the battery group; and the bending segment extends along a widthwise direction of the battery group (figure 1 number 4).
As to claim 7, Yong et al. discloses wherein a buckle is disposed at one side of the insulating plate away from the battery group; and the bus bar is configured to be snap-fitted and fixed to the buckle (figure 1 number 201 and paragraph 0024).
As to claim 13, Yong et al. discloses, each plate assembly and the connecting plate connected thereto are integrally formed (figure 1 number 2).
As to claim 14, Yong et al. discloses an insulating plate (figure 1 number 2), wherein the insulating plate is disposed between a bus bar (figure 1 number 3) and a battery group (figure 1 number 1), the insulating plate (figure 1 number 2) comprises a plurality of plate assemblies, the adjacent plate assemblies are configured to be connected through a connecting plate; and there is an obtuse first angle between each plate assembly and the connecting plate connected thereto; and the plate assembly comprises a guiding groove, and each tab (figure 1 number 4) is configured to pass through the guiding groove and be fixed and connected to the bus bar (figure 1 number 2,3,4).
As to claim 15, Yong et al. discloses wherein each plate assembly comprises a first plate and a second plate; and the guiding groove is disposed at a junction of the first plate and the second plate (figure 1 number 2).
As to claim 16, Yong et al. discloses wherein there is an obtuse second angle between the first plate and the second plate (figure 1 number 2).
As to claim 17, Yong et al. discloses wherein a buckle which is configured to be snap-fitted and fixed to the bus bar is disposed at one side of the insulating plate away from the battery group (figure 1 number 201).
As to claim 19, Yong et al. discloses, each plate assembly and the connecting plate connected thereto are integrally formed (figure 1 number 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 8-12,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (CN204857837) in view of Yang et al. (CN109888159).
	Yong et al. discloses the battery module described above.  Yong et al. fail to disclose wherein the insulating plate comprises a first insulating plate and a second insulating plate; the first insulating plate and the second insulating plate are disposed at two ends of the battery group along a lengthwise direction, wherein the tab comprises a first tab and a second tab; a connecting segment of each first tab is configured to pass through the guiding groove of the first insulating plate; and a connecting segment of each second tab is configured to pass through the guiding groove of the second insulating plate, wherein the bus bar comprises a first bus bar and a second bus bar; a bending segment of each first tab is configured to be fixed and connected to the first bus bar; and a bending segment of each second tab is configured to be fixed and connected to the second bus bar.
	Yang et al. teaches a battery module having tabs on both sides of the cell to reduce the risk of short circuiting the tabs (paragraph 0007).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yong et al. with wherein the insulating plate comprises a first insulating plate and a second insulating plate; the first insulating plate and the second insulating plate are disposed at two ends of the battery group along a lengthwise direction, wherein the tab comprises a first tab and a second tab; a connecting segment of each first tab is configured to pass through the guiding groove of the first insulating plate; and a connecting segment of each second tab is configured to pass through the guiding groove of the second insulating plate, wherein the bus bar comprises a first bus bar and a second bus bar; a bending segment of each first tab is configured to be fixed and connected to the first bus bar; and a bending segment of each second tab is configured to be fixed and connected to the second bus bar for the purpose of providing a battery module having tabs on both sides of the cell to reduce the risk of short circuiting the tabs (paragraph 0007).
As to claims 11-12, Yong et al. fail to disclose wherein the battery module further comprises a lower box body; the battery group, the insulating plate and the bus bar are all disposed in the lower box body and wherein an inner wall of the lower box body is provided with a slot; two ends of the insulating plate are provided with an extending portion; and the extending portion is configured to be snap-fitted and fixed to the slot.
Yang et al. teaches wherein the battery module further comprises a lower box body (two sides 13 and lower frame 17 creates the box); the battery group, the insulating plate and the bus bar are all disposed in the lower box body and wherein an inner wall of the lower box body is provided with a slot; two ends of the insulating plate are provided with an extending portion; and the extending portion is configured to be snap-fitted and fixed to the slot (paragraph 0098) for the purpose of reducing the overall production cost of battery module (paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yong et al. with wherein the battery module further comprises a lower box body; the battery group, the insulating plate and the bus bar are all disposed in the lower box body and wherein an inner wall of the lower box body is provided with a slot; two ends of the insulating plate are provided with an extending portion; and the extending portion is configured to be snap-fitted and fixed to the slot for the purpose of reducing the overall production cost of battery module (paragraph 0044).
	As to claim 20, Yong et al. fail to disclose a vehicle. Yang et al. teaches battery module for use in a vehicle for the purpose of providing a lightweight battery with required energy density of the battery for electric vehicles (paragraph 0004).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Yong et al. with a battery module for use in a vehicle for the purpose of providing a lightweight battery with required energy density of the battery for electric vehicles (paragraph 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724